DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-15 are pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perkumas (Experimental Eye Research 84 (2007) 209e21) as evidenced by Linares et al. (2015. Journal of Extracellular Vesicles 2015, 4: 29509)
Regarding claims 1 and 2, Perkumas teaches obtaining exosomes (EV) from a patient with glaucoma’s aqueous body (oculuar humor) by collecting membrane pellets after centrifugation (p. 210, 2nd paragraph-3rd paragraph). These exosomes read on the limitation of extracellular vesicle complex as the instant specification describes complexes as "aggregates of extracellular vesicles, or individual extracellular vesicles" [para. 380]. 
Regarding claim 3, Perkumas teaches that the aqueous body was subjected to two sequential high speed 100,000 g centrifugations (p. 210, 2nd paragraph-3rd paragraph). As evidenced by Linares et al., when extracellular vesicles are subjected to 100,000 g ultracentrifugation, aggregates form (p. 2, 2nd column, 1st full paragraph) 

Thus, the reference anticipates the claimed subject matter. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-11and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Linares (2015. Journal of Extracellular Vesicles 2015, 4: 29509) in view of Perkumas et al. (Experimental Eye Research 84 (2007) 209e21))
Regarding claims 1, Linares et al. teaches that EVs from plasma and other bodily fluids form heterogenous complexes when subjected to ultracentrifugation (Abstract). Therefore the ultracentrifugation of the present invention via the purifying method would produce highly heterogeneous EV aggregates (i.e. complexes).
Linares et al. does not teach that the EVs are obtained from glaucoma ocular humor. 
Perkumas et al. teaches that exosomes (EV) can be obtained from the aqueous body of glaucoma patients  (p. 210, 2nd paragraph-3rd paragraph).
It would have been obvious to one of ordinary skill in the art to obtain EV complexes from glaucoma ocular humors with a reasonable expectation of success. An artisan would be motivated to obtain EV complexes from ocular humors with glaucoma as MYOC-associated exosomes are obtained from glaucoma aqueous humor samples and mutations within MYOC are a cause of primary open angle st-2nd paragraph). 
Regarding claim 3, Linares et al. teaches that the EV are in aggregates (p. 3, 2nd paragraph)
Regarding claim 4, Linares et al. further teaches that aggregates have several tens of EVs (Figure 2).
Regarding claims 5-11, Linares et al. teaches that the EV aggregates contain a variable number of EVs of various phenotypes and morphologies. EV aggregates have an overall size ranging from about 500 nm to several micrometers, whereas isolated EVs range mostly from 50 to 500 nm in diameter (p. 3, 2nd paragraph).
Regarding claim 14, Linares et al. teaches EVC are made by ultracentrifugation and resuspended in HBS (p. 2, 2nd paragraph).
Therefore the invention would have been prima facie obvious at the time of the effective filing date.

Claim 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Linares (supra) in view of Perkumas et al. (supra) as applied to claims 1-11, and 14 above, and in further view of Hoboro (July 2017. Vibrational Spectroscopy 91: 31-45)
As discussed in the 103 rejection above, Linares et al. and Perkumas et al. make obvious obtaining a composition of extracellular vesicle complexes from a glaucoma ocular humor.
These references do not discuss adding a fixative or crosslinker to the aggregates of EVs. 
Hoboro et al. teaches that many fixation methods are known in the art and their actions can be crosslinking as well such as aldehyde-based fixatives (p. 32, 2nd and 3rd paragraphs).
It would be obvious to one of ordinary skill in the art at the time of the effective filing date to utilize crosslinking fixatives as taught by Hoboro et al. with the EV complexes of Linares et al. and Stamer et al. with a reasonable expectation of success. An artisan would be motivated to do so in order to image the EVs by fixatives known in the art (p. 32, 2nd and 3rd paragraphs).
.

Claim 15 are rejected under 35 U.S.C. 103 as being unpatentable over Linares (2015. Journal of Extracellular Vesicles 2015, 4: 29509) in view of Perkumas et al. (Experimental Eye Research 84 (2007) 209e21)) as applied to claims 1-11 and 14, and in further view of Lavik et al. (Eye (2011) 25, 578–586)
As discussed in the 103 rejection above, Linares et al. and Perkumas et al. make obvious obtaining a composition of extracellular vesicle complexes from a glaucoma ocular humor. These references do not teach drug delivery excipients.
Lavik et al. teaches that drug delivery excipients for glaucoma can result in drug delivery at a rate that correlates with the polymer degradation in injectable systems of drugs (p. 582, 2nd column).
It would be obvious to one of ordinary skill in the art to combine extracellular vesicle complexes from a glaucoma ocular humor with a drug delivery excipient as taught by Lavik et al. with a reasonable expectation of success. An artisan would be motivated to combine the extracellular vesicle complexes with a drug delivery excipient as drug excipients are known in the art and they improve patient adherence, reduce side effects, increase efficacy, and ultimately, help preserve sight in glaucoma (Abstract).
Therefore the invention would be prima facie obvious to one of ordinary skill in the art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010. The examiner can normally be reached Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.F.C./             Examiner, Art Unit 1632                                                                                                                                                                                           

/TAEYOON KIM/               Primary Examiner, Art Unit 1632